Exhibit 10.1

 

Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

FUNDING AGREEMENT

BY AND BETWEEN

IMMUNOMEDICS, INC.

AND

RPI FINANCE TRUST

DATED AS OF JANUARY 7, 2018

 

 





--------------------------------------------------------------------------------

 

Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

TABLE OF CONTENTS

 

 

 

 

 

 

 

Page

ARTICLE 1 PURCHASE, SALE AND ASSIGNMENT OF THE REVENUE

 

 

PARTICIPATION RIGHT


1

 

Section 1.1

Purchase, Sale and Assignment


1

 

Section 1.2

Purchase Price


1

 

Section 1.3

No Assumed Obligations, Etc.


1

 

Section 1.4

Stock Purchase Agreement


1

 

Section 1.5

Call Option


1

 

 

 

 

ARTICLE 2 CLOSING


3

 

Section 2.1

Closing


3

 

Section 2.2

Payment of Purchase Price


3

 

 

 

 

ARTICLE 3 REPRESENTATIONS AND WARRANTIES


4

 

Section 3.1

Seller’s Representations and Warranties


4

 

Section 3.2

Buyer’s Representations and Warranties


9

 

Section 3.3

No Implied Representations and Warranties


10

 

 

 

 

ARTICLE 4 CONDITIONS TO CLOSING


10

 

Section 4.1

Conditions to the Buyer’s Obligations


10

 

Section 4.2

Conditions to the Seller’s Obligations


12

 

 

 

 

ARTICLE 5 COVENANTS


13

 

Section 5.1

Reporting


13

 

Section 5.2

Participation Payments; Revenue Participation Report


14

 

Section 5.3

Disclosures


14

 

Section 5.4

Inspections and Audits of the Seller


15

 

Section 5.5

Intellectual Property Matters.  


15

 

Section 5.6

Efforts to Complete Clinical Trials and Commercialize the Product


16

 

Section 5.7

Efforts to Consummate Transactions


16

 

Section 5.8

Further Assurances


16

 

Section 5.9

In-Licenses


17

 

Section 5.10

Out-Licenses.  


17

 

Section 5.11

Negative Pledge; Preservation of Assets


18

 

Section 5.12

Public Company Reporting Obligations


18

 

Section 5.13

Linker In-License


18

 

 

 

 

ARTICLE 6 INDEMNIFICATION


18

 

Section 6.1

General Indemnity


18

 

Section 6.2

Notice of Claims


19

 

Section 6.3

Limitations on Liability


19

 

Section 6.4

Exclusive Remedy


19

 

 

 

 

ARTICLE 7 CONFIDENTIALITY


20

 

Section 7.1

Confidentiality


20

 

Section 7.2

Authorized Disclosure


20

 

 

 

 

ARTICLE 8 TERMINATION


21

 

Section 8.1

Mutual Termination


21

 

Section 8.2

Automatic Termination


21

 

Section 8.3

Termination by Buyer


21

 

Section 8.4

Survival


22

ARTICLE 9 MISCELLANEOUS


22





(i)

--------------------------------------------------------------------------------

 

Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

 

 

 

 

 

Section 9.1

Definitions


22

 

Section 9.2

Certain Interpretations


32

 

Section 9.3

Headings


33

 

Section 9.4

Notices


33

 

Section 9.5

Expenses


35

 

Section 9.6

Assignment


35

 

Section 9.7

Amendment and Waiver.  


35

 

Section 9.8

Entire Agreement


35

 

Section 9.9

No Third Party Beneficiaries


35

 

Section 9.10

Governing Law


36

 

Section 9.11

Jurisdiction; Venue.  


36

 

Section 9.12

Severability


36

 

Section 9.13

Specific Performance


37

 

Section 9.14

Counterparts


37

 

Section 9.15

Relationship of the Parties


37

 

Section 9.16

Trustee Capacity of Wilmington Trust Company


37

 





(ii)

--------------------------------------------------------------------------------

 

Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

Index of Exhibits, Schedules and Annexes

Exhibit A:    Stock Purchase Agreement

Exhibit B:    Revenue Participation Report

Exhibit C:    Product

Exhibit D:    Sequences

 

 



(iii)

--------------------------------------------------------------------------------

 

Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

FUNDING AGREEMENT

This FUNDING AGREEMENT, dated as of January 7, 2018 (this “Agreement”), is made
and entered into by and between RPI FINANCE TRUST, a Delaware statutory trust
(the “Buyer”), and IMMUNOMEDICS, INC., a Delaware corporation (the “Seller”).

W I T N E S S E T H:

WHEREAS, the Seller desires additional funding to, among other things, develop
and commercialize the Product and the Buyer desires, on the terms and conditions
set forth herein, to provide the Seller with such additional funding; and

WHEREAS, the Buyer desires to purchase the Revenue Participation Right from the
Seller in exchange for payment of the Purchase Price, and the Seller desires to
sell the Revenue Participation Right to the Buyer in exchange for the Buyer’s
payment of the Purchase Price, in each case on the terms and conditions set
forth in this Agreement.

NOW THEREFORE, in consideration of the representations, warranties, covenants
and agreements set forth herein and for good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the Seller and the Buyer
hereby agree as follows:

ARTICLE 1

PURCHASE, SALE AND ASSIGNMENT OF THE REVENUE PARTICIPATION RIGHT

Section 1.1      Purchase, Sale and Assignment.  At the Closing and upon the
terms and subject to the conditions of this Agreement, the Seller shall sell,
transfer, assign and convey to the Buyer, and the Buyer shall purchase, acquire
and accept from the Seller, the Revenue Participation Right free and clear of
all Liens.

Section 1.2      Purchase Price.  At the Closing and upon the terms and subject
to the conditions of this Agreement, the purchase price to be paid as
consideration to the Seller for the sale, transfer, assignment and conveyance of
the Revenue Participation Right to the Buyer is One Hundred and Seventy Five
Million Dollars ($175,000,000) in cash (the “Purchase Price”).

Section 1.3      No Assumed Obligations, Etc..  Notwithstanding any provision in
this Agreement to the contrary, the Buyer is only agreeing, on the terms and
conditions set forth in this Agreement, to purchase, acquire and accept the
Revenue Participation Right and is not assuming any liability or obligation of
the Seller of whatever nature, whether presently in existence or arising or
asserted hereafter.

Section 1.4      Stock Purchase Agreement.  Simultaneous with the execution and
delivery of this Agreement, each of the Seller and the Buyer shall deliver to
the other party hereto a duly executed Stock Purchase Agreement, in the form
attached hereto as Exhibit A (the “Stock Purchase Agreement”).

Section 1.5      Call Option.

 





 

--------------------------------------------------------------------------------

 

Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

(a)        Following a Change of Control, Seller shall have the option (the
“Call Option”) during the Call Option Exercise Period to repurchase fifty
percent (50%) of the Revenue Participation Right from the Buyer at the Call
Option Price.  Seller may exercise the Call Option once only and solely during
the Call Option Exercise Period by delivering to the Seller a call option
exercise notice (the “Call Option Exercise Notice”) containing the Seller’s
proposed purchase price (the “Seller Proposed Price”) for the interest to be
purchased, together with a report supporting the Seller Proposed Price from a
nationally recognized valuation expert having expertise in the valuation of
pharmaceutical products and having no business relationship with the
Seller.  The exercise of the Call Option shall be irrevocable.

(b)        The Seller Proposed Price shall be calculated as the net present
value, applying a five percent (5%) discount rate, of the unreceived
Participation Payments determined based upon projected sales of the Products as
determined by Seller’s valuation expert.

(c)        The Seller shall pay the Call Option Price to the Buyer (10) Business
Days following the determination of the definitive Call Option Price by wire
transfer of immediately available funds to one or more accounts specified by the
Buyer.

(d)        Following the Buyer’s receipt of the Call Option Price payment, each
subsequent Participation Payment to be made to the Buyer in accordance with
Section 5.2(a) shall be reduced by fifty percent (50%).

(e)        If the Seller exercises the Call Option, the following provisions
shall apply to determine the Call Option Price.

(i)         If the Buyer does not deliver a written notice to the Seller within
twenty (20) Business Days after the Buyer receives the Call Option Exercise
Notice, the Seller Proposed Price shall be deemed the definitive Call Option
Price and shall not be subject to dispute or review.

(ii)       If the Buyer delivers a written notice to the Seller within twenty
(20) Business Days after the Buyer receives the Call Option Exercise Notice
objecting to the proposed Call Option Price included in the Call Option Exercise
Notice, then the Buyer shall have thirty (30) Business Days from delivery of its
written notice of objection to deliver to the Seller a written notice setting
forth the Buyer’s proposed Call Option Price (the “Buyer Proposed Price” and,
together with the Seller Proposed Price, the “Proposed Prices”) together with a
report supporting the Buyer Proposed Price from a nationally recognized
valuation expert having expertise in the valuation of pharmaceutical products
and having no business relationship with the Buyer.

(iii)      The Buyer Proposed Price shall be calculated as the net present
value, applying a five percent (5%) discount rate, of the unreceived
Participation Payments determined based upon projected sales of the Products as
determined by Buyer’s valuation expert.





2

--------------------------------------------------------------------------------

 

Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

(iv)       If the Buyer Proposed Price is within [***]% of the Seller Proposed
Price, the average of the Seller Proposed Price and the Buyer Proposed Price
shall be deemed the definitive Call Option Price and shall not be subject to
dispute or review.

(v)        If the Buyer Proposed Price is not within [***]% of the Seller
Proposed Price, the two valuation experts who provided reports supporting the
Proposed Prices will appoint a third a nationally recognized valuation expert
having expertise in the valuation of pharmaceutical products and having no
business relationship with either the Seller or the Buyer (the “Deciding
Valuation Firm”).

(vi)       Within ten (10) Business Days after the selection of the Deciding
Valuation Firm, the Buyer and the Seller will each provide the Deciding
Valuation Firm with each party’s respective Proposed Prices, together with the
reports supporting their respective Proposed Prices and any other commentary
they wish to submit.

(vii)     Within twenty (20) Business Days after the receipt by the Deciding
Valuation Firm of the Proposed Prices, supporting reports and any other
documentation from each party, the Deciding Valuation Firm shall select one of
the Proposed Prices as the one the Deciding Valuation Firm believes most closely
approximates the net present value, applying a five percent (5%) discount rate,
of the unreceived Participation Payments determined based upon projected sales
of the Products as would have been determined by the Deciding Valuation Firm had
it been asked to deliver its own report.  The Deciding Valuation Firm must
select either the Seller Proposed Price or the Buyer Proposed Price; the
Deciding Valuation Firm may not average or otherwise independently determine a
proposed purchase price that is different from either the Seller Proposed Price
or the Buyer Proposed Price.  Upon the selection of one of the Proposed Prices
by the Deciding Valuation Firm, such Proposed Price shall be deemed the
definitive Call Option Price and shall not be subject to dispute or
review.  Each party shall pay the fees and expenses of its valuation
expert.  The party whose Proposed Price was not selected by the Deciding
Valuation Firm as the final Call Option Price shall pay the costs of the
Deciding Valuation Firm.

ARTICLE 2

CLOSING

Section 2.1      Closing.  Subject to the satisfaction of the conditions set
forth in ARTICLE 4, the Closing shall take place remotely via the exchange of
documents and signatures on January 8, 2018, or at such other place, time and
date as the parties hereto may mutually agree.

Section 2.2      Payment of Purchase Price.  At the Closing, the Buyer shall
deliver





3

--------------------------------------------------------------------------------

 

Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

(or cause to be delivered) payment of the Purchase Price to the Seller by wire
transfer of immediately available funds to one or more accounts specified by the
Seller.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

Section 3.1      Seller’s Representations and Warranties.  Except as set forth
on the Disclosure Schedules attached hereto, the Seller represents and warrants
to the Buyer that as of the date hereof:

(a)        Existence; Good Standing.  The Seller is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware.  The Seller is duly licensed or qualified to do business and is in
corporate good standing in each jurisdiction in which the nature of the business
conducted by it or the character or location of the properties and assets owned,
leased or operated by it makes such licensing or qualification necessary, except
where the failure to be so licensed or qualified and in corporate good standing
has not and would not reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect.

(b)        Authorization.  The Seller has all requisite corporate power and
authority to execute, deliver and perform its obligations under this
Agreement.  The execution, delivery and performance of this Agreement, and the
consummation of the transactions contemplated hereby, have been duly authorized
by all necessary corporate action on the part of the Seller.

(c)        Enforceability.  This Agreement has been duly executed and delivered
by an authorized officer of the Seller and constitutes the valid and binding
obligation of the Seller, enforceable against the Seller in accordance with its
terms, except as may be limited by applicable Bankruptcy Laws or by general
principles of equity (whether considered in a proceeding in equity or at law).

(d)        No Conflicts.  The execution, delivery and performance by the Seller
of this Agreement and the consummation of the transactions contemplated hereby
and thereby do not and will not (i) contravene or conflict with the certificate
of incorporation or bylaws of the Seller, (ii) contravene or conflict with or
constitute a material default under any law binding upon or applicable to the
Seller or (iii) contravene or conflict with or constitute a material default
under any material agreement or Judgment binding upon or applicable to the
Seller.

(e)        Consents.  Except for the consents that have been obtained on or
prior to the Closing or filings required by the federal securities laws or stock
exchange rules, no consent, approval, license, order, authorization,
registration, declaration or filing with or of any Governmental Entity or other
Person is required to be done or obtained by the Seller in connection with
(i) the execution and delivery by the Seller of this Agreement, (ii) the
performance by the Seller of its obligations under this Agreement or (iii) the
consummation by the Seller of any of the transactions contemplated by this
Agreement.





4

--------------------------------------------------------------------------------

 

Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

(f)        No Litigation.  The Seller is not a party to, and has not received
any written notice of, any action, suit, investigation or proceeding pending
before any Governmental Entity and, to the Knowledge of the Seller, no such
action, suit, investigation or proceeding has been threatened against the
Seller, that, individually or in the aggregate, would, if determined adversely,
reasonably be expected to prevent or adversely affect (i) the ability of the
Seller to enter into and to perform its obligations under this Agreement, (ii)
except as set forth on Schedule 3.1(f), the Seller’s rights in or to the Product
or the Intellectual Property Rights or (iii) after the Closing, the Buyer’s
rights with respect to the Revenue Participation Right.

(g)        Compliance.

(i)         To the Knowledge of the Seller, all applications, submissions,
information and data related to the Product submitted or utilized as the basis
for any request to any Regulatory Authority by or on behalf of the Seller were
true and correct in all material respects as of the date of such submission or
request, and any material updates, changes, corrections or modification to such
applications, submissions, information or data required under applicable laws or
regulations have been submitted to the necessary Regulatory Authorities.

(ii)       After May 4, 2017, and to the Knowledge of the Seller prior to May 4,
2017, the Seller has not committed any act, made any statement or failed to make
any statement that would reasonably be expected to provide a basis for the FDA
or any other Regulatory Authority to invoke its policy with respect to “Fraud,
Untrue Statements of Material Facts, Bribery, and Illegal Gratuities”, or
similar policies, set forth in any applicable laws or regulations.

(iii)      The Seller has provided to the Buyer prior to the date hereof in a
dataroom available to Seller true, correct and complete copies of all
communications sent or received by the Seller and any of its Affiliates to or
from any Regulatory Authorities that relate to the Product since January 1,
2016.

(h)        Licenses.

(i)         Existing In-Licenses; No Other In-Licenses.  Except as set forth on
Schedule 3.1(h)(i) of the Disclosure Schedule, there are no In-Licenses (any
In-License set forth on Schedule 3.1(h)(i) of the Disclosure Schedule, an
“Existing In-License”).  A true, correct and complete copy of any Existing
In‑License has been provided to the Buyer by the Seller in a dataroom available
to Seller.  Except as set forth on Schedule 3.1(h)(i) of the Disclosure
Schedule, neither the Seller nor the respective counterparty thereto have made
or entered into any amendment, supplement or modification to, or granted any
waiver under any provision of any Existing In‑License.

(ii)       Out-Licenses.  There are no Out-Licenses.

(iii)      Validity and Enforceability of In-Licenses.  Any Existing In‑License
is a valid and binding obligation of the Seller and the counterparty





5

--------------------------------------------------------------------------------

 

Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

thereto.  To the Knowledge of the Seller, any Existing In‑License is enforceable
against each counterparty thereto in accordance with its terms, except as may be
limited by applicable Bankruptcy Laws or by general principles of equity
(whether considered in a proceeding in equity or at law).  The Seller has not
received any written notice in connection with any Existing In‑License
challenging the validity, enforceability or interpretation of any provision of
such agreement.

(iv)       No Termination.  The Seller has not (A) given notice to a
counterparty of the termination of any Existing In‑License (whether in whole or
in part) or any notice to a counterparty expressing any intention or desire to
terminate any Existing In‑License or (B) received from a counterparty thereto
any written notice of termination of any Existing In‑License (whether in whole
or in part) or any written notice from a counterparty expressing any intention
or desire to terminate any Existing In‑License.

(v)        No Breaches or Defaults.  There is and has been no material breach or
default under any provision of any Existing In‑License either by the Seller or,
to the Knowledge of the Seller, by the respective counterparty (or any
predecessor thereof) thereto, and there is no event that upon notice or the
passage of time, or both, would reasonably be expected to give rise to any
breach or default either by the Seller or, to the Knowledge of the Seller, by
the respective counterparty to such agreement.

(vi)       Payments Made.  The Seller has made all payments to the respective
counterparty required under any Existing In‑License as of the date hereof.

(vii)     No Assignments.  The Seller has not consented to any assignment by the
counterparty to any Existing In-License of any of its rights or obligations
under any such Existing In‑License and, to the Knowledge of the Seller, the
counterparty has not assigned any of its rights or obligations under any such
Existing In‑License to any Person.

(viii)    No Indemnification Claims.  The Seller has not notified the respective
counterparty to any Existing In‑License or any other Person of any claims for
indemnification under any Existing In‑License nor has the Seller received any
claims for indemnification under any Existing In‑License.

(ix)       No Infringement.  The Seller has not received any written notice
from, or given any written notice to, any counterparty to any Existing
In‑License regarding any infringement of any of the Patent Rights licensed
thereunder.

(i)         Product Manufacturing.  Seller has sufficient quantities of the
Product to complete the ASCENT Trial.  A true, correct and complete copy of each
Contract Manufacturing





6

--------------------------------------------------------------------------------

 

Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

Agreement (together with any amendment, supplement or modification thereto) to
which Seller is a party is listed on Schedule 3.1(i)(i) of the Disclosure
Schedule (each an “Existing Contract Manufacturing Agreement”).  There is and
has been no material breach or default under any provision of any Existing
Contract Manufacturing Agreement either by the Seller or, to the Knowledge of
the Seller, by the respective counterparty (or any predecessor thereof) thereto.

(j)         No Liens; Title to Revenue Participation Right.  None of the
property or assets, including Intellectual Property Rights, of the Seller or any
of its Subsidiaries is subject to any Lien, except for a Permitted Lien.  Upon
the Closing, the Buyer will have acquired, subject to the terms and conditions
set forth in this Agreement, good and marketable title to the Revenue
Participation Right, free and clear of all Liens, except for a Permitted Lien.

(k)        Intellectual Property.

(i)         Schedule 3.1(k)(i) of the Disclosure Schedule lists all of the
currently existing Patents included within the Patent Rights.  Except as set
forth on Schedule 3.1(k)(i), the Seller is the sole and exclusive registered
owner of all of the Patent Rights.  Schedule 3.1(k)(i)(A) of the Disclosure
Schedule specifies as to each listed patent or patent application the
jurisdictions by or in which each such patent has issued as a patent or such
patent application has been filed, including the respective patent or
application numbers. Schedule 3.1(k)(i)(B) of the Disclosure Schedule specifies
any Person other than the Seller owning or having an interest in such Patent
Right, including the nature of such interest.

(ii)       The Seller is not a party to any pending and, to the Knowledge of the
Seller, there is no threatened, litigation, interference, reexamination,
opposition or like procedure involving any of the Patent Rights.  To the
Knowledge of the Seller, no counterparty to any Existing In-License is a party
to any pending, and there is no threatened, litigation, interference,
reexamination, opposition or like procedure involving any of the Patent Rights.

(iii)      All of the issued patents within the Patent Rights are valid,
enforceable and in full force and effect, and have not lapsed, expired or
otherwise terminated.  The Seller has not received any written notice relating
to the lapse, expiration or other termination of any of the issued patents
within the Patent Rights, or alleging that, and the Seller has not received any
written legal opinion that alleges that, an issued patent within any of the
Patent Rights is invalid or unenforceable.

(iv)       The Seller has not received any written notice that there is any,
and, to the Knowledge of the Seller, there is no, Person who is or claims to be
an inventor under any of the Patent Rights who is not a named inventor thereof.

(v)        Except as set forth on Schedule 3.1(k)(i)(B), the Seller has not,
and, to the Knowledge of the Seller, no counterparty to any Existing In-License,
has received any written notice of any claim by any Person challenging the





7

--------------------------------------------------------------------------------

 

Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

inventorship or ownership of, the rights of the Seller in and to, or the
patentability, validity or enforceability of, any of the Patent Rights, or
asserting that the development, manufacture, importation, sale, offer for sale
or use of the Product infringes, misappropriates or otherwise violates or will
infringe, misappropriate or otherwise violate such Person’s Patents or other
intellectual property rights.

(vi)       To the Knowledge of the Seller, other than as set forth on Schedule
3.1(k)(vi), the discovery, development manufacture, importation, sale, offer for
sale or use of the Product, including following the issuance of a Marketing
Approval, has not and will not, infringe, misappropriate or otherwise violate
any Patents or other intellectual property rights owned by any Third Party that
are not licensed to the Seller under any Existing In‑License Agreement.

(vii)     To the Knowledge of the Seller, no Person has infringed,
misappropriated or otherwise violated, or is infringing, misappropriating  or
otherwise violating, any of the Intellectual Property Rights.

(viii)    The Seller has paid all maintenance fees, annuities and like payments
required as of the date hereof with respect to any of the Patent Rights.

(ix)       Except as set forth on Schedule 3.1(k)(i)(B), IBC Pharmaceuticals,
Inc., the Seller’s majority owned subsidiary, does not own or control, or
otherwise possess any right, title or interest in or to (including via any
license or other arrangement) any of the Intellectual Property Rights.

(l)         Indebtedness.  Schedule 3.1(l) of the Disclosure Schedule sets forth
a complete list of the outstanding Indebtedness of the Seller and any of its
Subsidiaries.

(m)       Lien Related Representation and Warranties.  The Seller’s exact legal
name is, and for the immediately preceding five (5) years has been,
“Immunomedics, Inc.”  The Seller is, and for the prior five (5) years has been,
incorporated in the State of Delaware.

(n)        Brokers’ Fees.  There is no investment banker, broker, finder,
financial advisor or other intermediary who has been retained by or is
authorized to act on behalf of the Seller who might be entitled to any fee or
commission in connection with the transactions contemplated by this Agreement.

(o)        Public Company Reporting Obligations.  The Seller has filed or
furnished (as applicable) with or to the SEC all registration statements, forms,
reports, certifications and other documents required to be filed or furnished by
the Seller with or to the SEC since January 1, 2015 (all such registration
statements, forms, reports, certifications and other documents (including those
that the Seller may file or furnish after the date hereof until the Closing) are
referred to herein as the “Seller SEC Documents”).  The Seller SEC Documents (i)
were filed or furnished on a timely basis, (ii) at the time filed or furnished,
were prepared in compliance as to form in all material respects with the
applicable requirements of the Securities Act of 1933, as amended, and the
Securities Exchange Act of 1934, as amended, as the case may





8

--------------------------------------------------------------------------------

 

Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

be, and the rules and regulations of the SEC thereunder applicable to such
Seller SEC Documents, and (iii) did not at the time they were filed or furnished
contain any untrue statement of a material fact or omit to state a material fact
required to be stated in such Seller SEC Documents or necessary in order to make
the statements in such Seller SEC Documents, in the light of the circumstances
under which they were made, not misleading.  The Seller’s financial statements
included within the Seller SEC Documents have been prepared in accordance with
accounting principles generally accepted in the United States and such financial
statements do not contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading at the time made.

Section 3.2      Buyer’s Representations and Warranties.  The Buyer represents
and warrants to the Seller that as of the date hereof:

(a)        Existence; Good Standing.  The Buyer is a statutory trust duly
organized, validly existing and in good standing under the laws of the State of
Delaware.

(b)        Authorization.  The Buyer has the requisite trust right, power and
authority to execute, deliver and perform its obligations under this
Agreement.  The execution, delivery and performance of this Agreement, and the
consummation of the transactions contemplated hereby, have been duly authorized
by all necessary action on the part of the Buyer.

(c)        Enforceability.  This Agreement has been duly executed and delivered
by an authorized person of the owner trustee of the Buyer and constitutes the
valid and binding obligation of the Buyer, enforceable against the Buyer in
accordance with its terms, except as may be limited by applicable Bankruptcy
Laws or by general principles of equity (whether considered in a proceeding in
equity or at law).

(d)        No Conflicts.  The execution, delivery and performance by the Buyer
of this Agreement do not and will not (i) contravene or conflict with the
organizational documents of the Buyer, (ii) contravene or conflict with or
constitute a default under any material provision of any law binding upon or
applicable to the Buyer or (iii) contravene or conflict with or constitute a
default under any material contract or other material agreement or Judgment
binding upon or applicable to the Buyer.

(e)        Consents.  No consent, approval, license, order, authorization,
registration, declaration or filing with or of any Governmental Entity or other
Person is required to be done or obtained by the Buyer in connection with
(i) the execution and delivery by the Buyer of this Agreement, (ii) the
performance by the Buyer of its obligations under this Agreement or (iii) the
consummation by the Buyer of any of the transactions contemplated by this
Agreement.

(f)        No Litigation.  There is no action, suit, investigation or proceeding
pending or, to the knowledge of the Buyer, threatened before any Governmental
Entity to which the Buyer is a party that would, if determined adversely,
reasonably be expected to prevent or materially and adversely affect the ability
of the Buyer to perform its obligations under this Agreement.

(g)        Financing.  The Buyer has sufficient cash to pay the Purchase Price
at the





9

--------------------------------------------------------------------------------

 

Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

Closing and to satisfy its obligations under the Stock Purchase Agreement. The
Buyer acknowledges that its obligations under this Agreement and the Stock
Purchase Agreement are not contingent on obtaining financing.

(h)        Brokers’ Fees.  There is no investment banker, broker, finder,
financial advisor or other intermediary who has been retained by or is
authorized to act on behalf of the Buyer who might be entitled to any fee or
commission in connection with the transactions contemplated by this Agreement.

(i)         Access to Information.  The Buyer acknowledges that it has (a)
reviewed Seller’s documents and information relating to the Product and (b) had
the opportunity to ask such questions of, and to receive answers from,
representatives of the Seller concerning the Product, in each case, as it deemed
necessary to make an informed decision to enter into this Agreement.  The Buyer
has such knowledge, sophistication and experience in financial and business
matters that it is capable of evaluating the risks and merits of entering into
the transaction contemplated by this Agreement.

(j)         Investment.  Buyer is making this acquisition “solely for the
purpose of investment,” as that term is defined under the Hart-Scott-Rodino
Antitrust Improvements Act of 1976, as amended, and the rules promulgated
thereunder (including but not limited to 16 C.F.R. § 801.1(i)(1)); in
particular, Buyer (including all of its subsidiaries and Affiliates) has no
intention of participating in the formulation, determination, or direction of
the basic business decisions of Seller.

Section 3.3      No Implied Representations and Warranties.  The Buyer
acknowledges and agrees that, other than the express representations and
warranties of the Seller specifically contained in ARTICLE 3, (a) there are no
representations or warranties of the Seller either expressed or implied with
respect to the Patent Rights or Participation Payment and that the Buyer does
not rely on, and shall have no remedies in respect of, any representation or
warranty not specifically set forth in ARTICLE 3, and all other representations
and warranties are hereby expressly disclaimed, and (b) nothing contained herein
guarantees that sales of the Product and Participation Payment due to the Buyer
will meet the total Purchase Price (it being understood and agreed that nothing
in this Section 3.3 shall limit in any way the Seller’s obligations under
ARTICLE 7).

ARTICLE 4

CONDITIONS TO CLOSING

Section 4.1      Conditions to the Buyer’s Obligations.  The obligations of the
Buyer to consummate the transactions contemplated hereunder on the Closing Date
are subject to the satisfaction or waiver, at or prior to the Closing Date, of
each of the following conditions precedent:





10

--------------------------------------------------------------------------------

 

Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

(a)        The Seller shall have delivered to the Buyer the duly executed Stock
Purchase Agreement.

(b)        The Seller shall have performed and complied in all material respects
with all agreements, covenants, obligations and conditions required to be
performed and complied with by it under this Agreement at or prior to the
Closing Date, and the Buyer shall have received a certificate executed by a duly
authorized officer of the Seller on the Closing Date certifying on behalf of the
Seller to the effect of the foregoing.

(c)     The representations and warranties of the Seller contained in Section
3.1 shall be true and correct in all material respects as of the Closing Date as
though made at and as of the Closing Date, except to the extent any such
representation or warranty expressly speaks as of a particular date, in which
case it shall be true and correct in all material respects as of such date;
provided, that to the extent that any such representation or warranty is
qualified by the term “material,” or “Material Adverse Effect.” such
representation or warranty (as so written, including the term “material” or
“Material Adverse Effect”) shall be true and correct in all respects as of the
Closing Date or such other date, as applicable, and the Buyer shall have
received a certificate executed by an authorized officer of the Seller on the
Closing Date certifying on behalf of the Seller to the effect of the foregoing.

(d)        No event or events shall have occurred, or be reasonably likely to
occur, that, individually or in the aggregate, have had or would reasonably be
expected to result in (or, with the giving of notice, the passage of time or
otherwise, would result in) a Material Adverse Effect.  The Buyer shall have
received a certificate executed by a duly authorized officer of the Seller on
the Closing Date certifying on behalf of the Seller to the effect of the
foregoing.

(e)        There shall not have been issued and be in effect any Judgment of any
Governmental Entity enjoining, preventing or restricting the consummation of the
transactions contemplated by this Agreement.

(f)        There shall not have been instituted or be pending any action or
proceeding by any Governmental Entity or any other Person (i) challenging or
seeking to make illegal, to delay materially or otherwise directly or indirectly
to restrain or prohibit the consummation of the transactions contemplated
hereby, (ii) seeking to obtain material damages in connection with the
transactions contemplated hereby or (iii) seeking to restrain or prohibit the
Buyer’s purchase of the Revenue Participation Right.

(g)        The Buyer shall have received a valid, properly executed Internal
Revenue Service Form W-9 certifying that the Seller is exempt from U.S. federal
withholding Tax and “backup” withholding Tax.

(h)        The Seller shall have delivered to the Buyer standard corporate
existence and authority opinions in respect of the Seller, enforceability
opinions on this Agreement and an opinion that this Agreement does not conflict
with any contract filed as an exhibit to the Seller SEC Documents, the
organizational documents of the Seller or applicable law, each such opinion  in
a form previously agreed upon by the Seller and the Buyer.





11

--------------------------------------------------------------------------------

 

Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

(i)    The Buyer shall have received a certificate of the Secretary or an
Assistant Secretary of the Seller, dated the Closing Date, certifying as to
(i) the incumbency of each officer of the Seller executing this Agreement and
(ii) the attached thereto copies of (A) the Seller’s certificate of
incorporation, (B) bylaws, and (C) resolutions adopted by the Seller’s Board of
Directors authorizing the execution and delivery by the Seller of this Agreement
and the consummation by the Seller of the transactions contemplated hereby (the
“Seller Certificate”).

Section 4.2      Conditions to the Seller’s Obligations.  The obligations of the
Seller to consummate the transactions contemplated hereunder on the Closing Date
are subject to the satisfaction or waiver, at or prior to the Closing Date, of
each of the following conditions precedent:

(a)        The Buyer shall have delivered to the Seller the duly executed Stock
Purchase Agreement.

(b)        The Buyer shall have performed and complied in all material respects
with all agreements, covenants, obligations and conditions required to be
performed and complied with by it under this Agreement at or prior to the
Closing Date, and the Seller shall have received a certificate executed by a
duly authorized person of RP Management, LLC, as Administrator of the Buyer, on
the Closing Date certifying on behalf of the Buyer to the effect of the
foregoing.

(c)        The representations and warranties of the Buyer contained in Section
3.2 shall be true and correct in all material respects as of the Closing Date as
though made at and as of the Closing Date, except to the extent any such
representation or warranty expressly speaks as of a particular date, in which
case it shall be true and correct in all material respects as of such date;
provided, that to the extent that any such representation or warranty is
qualified by the term “material,” or “Material Adverse Effect” such
representation or warranty (as so written, including the term “material” or
“Material Adverse Effect”) shall be true and correct in all respects as of the
Closing Date or such other date, as applicable, and the Seller shall have
received a certificate executed by a duly authorized person of RP Management,
LLC, as Administrator of the Buyer, on the Closing Date certifying on behalf of
the Buyer to the effect of the foregoing.

(d)        There shall not have been issued and be in effect any Judgment of any
Governmental Entity enjoining, preventing or restricting the consummation of the
transactions contemplated by this Agreement.

(e)        There shall not have been instituted or be pending any action or
proceeding by any Governmental Entity or any other Person (i) challenging or
seeking to make illegal, to delay materially or otherwise directly or indirectly
to restrain or prohibit the consummation of the transactions contemplated
hereby, (ii) seeking to obtain material damages in connection with the
transactions contemplated hereby or (iii) seeking to restrain or prohibit the
Buyer’s purchase of the Revenue Participation Right.





12

--------------------------------------------------------------------------------

 

Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

(f)        The Seller shall have received a valid, properly executed Internal
Revenue Service Form W-8BEN-E certifying that the Buyer is exempt from U.S.
federal withholding Tax under a United States income Tax treaty.

(g)        The Buyer shall have delivered to the Seller standard existence and
authority opinions in respect of the Buyer, enforceability opinions on this
Agreement, and an opinion that this Agreement does not conflict with the
organizational documents of the Buyer or applicable law, each such opinion in a
form previously agreed upon by the Seller and the Buyer.

(h)        The Seller shall have received a certificate of an authorized person
of the owner trustee of the Buyer, dated the Closing Date, certifying as to the
incumbency of the officers executing this Agreement on behalf of the Buyer.

Section 4.3      Post-Closing Obligation.  The Seller covenants to deliver to
Buyer by January 12, 2018 a CD containing copies of the data room documents
referred to in Section 3.1(g)(iii) and Section 3.1(h)(i) and shall maintain the
data room until such date.

ARTICLE 5

COVENANTS

Section 5.1      Reporting.  Seller shall provide the Buyer: (a) promptly
following the end of each calendar quarter, but in any event no later than
ninety (90) calendar days after the end of each such calendar quarter, a
reasonably detailed report (the “Quarterly Report”) setting forth, with respect
to such calendar quarter, (i) the Intellectual Property Updates and (ii) the
Regulatory Updates, and (b) promptly following the end of the second calendar
quarter and the fourth calendar quarter of each calendar year, but in any event,
in each case, no later than ninety (90) calendar days after the end of such
second calendar quarter or fourth calendar quarter, as applicable, a reasonably
detailed bi-annual report (the “Bi-Annual Report”) setting forth, with respect
to such same period, (i) the Clinical Updates, and (ii) the Commercial
Updates.  The Seller shall also provide the Buyer with such additional
information regarding the updates included in each Quarterly Report or Bi-Annual
Report as the Buyer may reasonably request from time to time.  The Seller shall
prepare and maintain and shall cause its Affiliates and any counterparty to any
Out‑License of the Seller or the Seller’s Affiliates to prepare and maintain
reasonably complete and accurate records of the information to be disclosed in
each Quarterly Report and Bi-Annual Report.  In addition, the Seller shall
provide the Buyer with a written or telephonic update within ten (10) calendar
days following any significant development with respect to any prior (i)
Clinical Update, (ii) Commercial Update, (iii) Intellectual Property Update or
(iv) Regulatory Update.  All Quarterly Reports and Bi-Annual Reports, and the
Confidential Information contained therein, shall be the Confidential
Information of Seller and subject to the obligations of confidentiality set
forth in Article VII.





13

--------------------------------------------------------------------------------

 

Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

Section 5.2      Participation Payments; Revenue Participation Report.

(a)        Subject to the reductions set forth in Section 5.2(d), from and after
the First Commercial Sale of the Product and for the duration of the Term, the
Seller shall pay to the Buyer the Participation Payment for such calendar
quarter promptly, but in any event no later than (i) ninety (90) calendar days
after the end of each of the first three (3) calendar quarters following the
First Commercial Sale anywhere in the world and (ii) thereafter no later than
sixty (60) calendar days after the end of each such calendar quarter.  A late
fee of [***]% over the Prime Rate will accrue on all unpaid amounts with respect
to any Participation Payment from the date such obligation was due.  The
imposition and payment of a late fee shall not constitute a waiver of the
Buyer’s rights with respect to such payment default.

(b)        Provided that the Buyer has provided to the Seller a valid, properly
executed Internal Revenue Service Form W-8BEN-E or other appropriate form
certifying that the Buyer is exempt from U.S. federal withholding Tax under a
United States income Tax treaty, the Seller shall make all payments required to
be made by it to the Buyer pursuant to this Agreement in U.S. dollars by wire
transfer of immediately available funds, without set-off, reduction or
deduction, or withholding for or on account of any Taxes, to the bank account
designated in writing from time to time by the Buyer.

(c)        Prior to or simultaneously with each payment of the Participation
Payments, the Seller shall deliver a written report setting forth in reasonable
detail, (i) the calculation of the Participation Payment payable to the Buyer
for the prior calendar quarter identifying, on a country-by-country basis, the
number of units of the Product sold by the Seller and its Affiliates and any
counterparty to any Out‑License, foreign currency exchange rates used (which
shall be rates of exchange determined in a manner consistent with the Seller’s
method for calculating rates of exchange in the preparation of the Seller’s
annual financial statements in accordance with accounting principles generally
accepted in the United States), and a detailed break-down of all permitted
deductions from gross sales used to determine Net Sales and the Participation
Payment due to the Buyer and (ii) the cumulative year-to-date aggregate Net
Sales for the Product through the end of the prior calendar quarter (the
“Revenue Participation Report”).  The Revenue Participation Report shall be in
substantially the form attached to this Agreement as Exhibit B.

(d)        Participation Payment Reductions for Loss of Market Exclusivity.  On
a country-by-country basis, if a Loss of Market Exclusivity has occurred in such
country, Net Sales of the Products in such country shall be reduced by [***]
percent ([***]%) and the Participation Payment owed to the Buyer shall be
calculated based upon such reduced amount.

Section 5.3      Disclosures.  Except for a press release previously approved in
form and substance by the Seller and the Buyer or any other public announcement
using substantially the same text as such press release, neither the Buyer nor
the Seller shall, and each party hereto shall cause its respective
Representatives, Affiliates and Affiliates’ Representatives not to issue a press
release or other public announcement or otherwise make any public disclosure
with respect to this Agreement or the subject matter hereof without the prior
written consent of the other party hereto (which consent shall not be
unreasonably withheld or delayed),





14

--------------------------------------------------------------------------------

 

Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

except as may be required by applicable law or stock exchange rule (in which
case the party hereto required to make the press release or other public
announcement or disclosure shall allow the other party hereto reasonable time to
comment on, and, if applicable, reasonably direct the disclosing party to seek
confidential treatment in respect of portions of, such press release or other
public announcement or disclosure in advance of such issuance).

Section 5.4      Inspections and Audits of the Seller.  Following the Closing,
upon at least fourteen (14) business days written notice and during normal
business hours, no more frequently than once per calendar year, the Buyer may
cause an inspection and/or audit by an independent public accounting firm
reasonably acceptable to the Seller to be made of the Seller’s books of account
for the three calendar years prior to the audit for the purpose of determining
the correctness of Participation Payments made under this Agreement.  Upon the
Buyer’s request, the Seller shall exercise any rights it may have under any
Out-License relating to the Product to cause an inspection and/or audit by an
independent public accounting firm to be made of the books of account of any
counterparty thereto for the purpose of determining the correctness of
Participation Payments made under this Agreement.  All of the expenses of any
inspection or audit requested by the Buyer hereunder (including the fees and
expenses of such independent public accounting firm designated for such purpose)
shall be borne by (i) the Buyer, if the independent public accounting firm
determines that Participation Payments previously paid were incorrect by an
amount less than or equal to 5% of the Participation Payments actually paid or
(ii) the Seller, if the independent public accounting firm determines that
Participation Payments previously paid were incorrect by an amount greater than
5% of the Participation Payments actually paid.  Any such accounting firm shall
not disclose the confidential information of the Seller or any such counterparty
to any Out-License relating to the Product to the Buyer, except to the extent
such disclosure is either necessary to determine the correctness of
Participation Payments or otherwise would be included in a Revenue Participation
Report.  All information obtained by the Buyer as a result of any such
inspection or audit shall be Confidential Information subject to ARTICLE 7.

Section 5.5      Intellectual Property Matters.

(a)        The Seller shall provide to the Buyer a copy of any written notice
received by the Seller from a Third Party alleging or claiming that the making,
having made, using, importing, offering for sale or selling of the Product
infringes or misappropriates any Patents or other intellectual property rights
of such Third Party, together with copies of material correspondence sent or
received by the Seller related thereto, as soon as practicable and in any event
not more than five (5) Business Days following such delivery or receipt.

(b)        The Seller shall promptly inform the Buyer of any infringement by a
Third Party of any Patent Right of which a member of the Seller’s executive team
or senior intellectual property manager becomes aware.  Without limiting the
foregoing, the Seller shall provide to the Buyer a copy of any written notice of
any suspected infringement of any Patent Rights delivered or received by the
Seller, as well as copies of material correspondence related thereto, as soon as
practicable and in any event not more than five (5) Business Days following such
delivery or receipt.





15

--------------------------------------------------------------------------------

 

Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

(c)        Prior to initiating, or permitting a Permitted Licensee to initiate,
an enforcement action regarding any suspected infringement by a Third Party of
any Patent Right, the Seller shall provide the Buyer with written notice of such
enforcement action.

(d)        If the Seller recovers monetary damages from a Third Party in an
action brought for such Third Party’s infringement of any Patent Rights, where
such damages, whether in the form of judgment or settlement, result from such
infringement of such Patent Rights, such recovery will be allocated first to the
reimbursement of any expenses incurred by the Seller in bringing such action
(including all reasonable attorney’s fees), and any remaining amounts allocable
to infringement of the Patent Rights will be treated as Net Sales of the
Product.

(e)        Promptly following the end of each calendar year, the Seller shall
provide the Buyer with a schedule of the then existing Patent Rights, including
setting forth any new patents issued or patent applications filed covering the
Product.

Section 5.6      Efforts to Complete Clinical Trials and Commercialize the
Product.

(a)      The Seller (or its Permitted Licensee) shall file and diligently pursue
approval of (i) a BLA with the FDA promptly and (ii) an MAA with the EMA as soon
as reasonably practicable, in each case for the Product for the First
Indication.  The Seller (or its Permitted Licensee) shall conduct the ASCENT
Trial in accordance the Special Protocol Assessment between the Seller and the
FDA for such trial, as such Special Protocol Assessment may be amended from time
to time. In addition, the Seller (or its Permitted Licensee) shall use its
commercially reasonable efforts to initiate, enroll patients in and complete
clinical trials and thereafter use its commercially reasonable efforts to seek
Marketing Approval in each of the Major Markets for the Product in Additional
Indications.  Following the issuance of any Marketing Approval of the Product,
the Seller (or its Permitted Licensee) shall use its commercially reasonable
efforts to maximize Net Sales of the Product in each indication for which the
Product has received Marketing Approval.

Section 5.7      Efforts to Consummate Transactions.  Subject to the terms and
conditions of this Agreement, each of the Seller and the Buyer will use its
commercially reasonable efforts to take, or cause to be taken, all actions and
to do, or cause to be done, all things reasonably necessary under applicable law
to consummate the transactions contemplated by this Agreement.  Each of the
Buyer and the Seller agrees to execute and deliver such other documents,
certificates, agreements and other writings and to take such other actions as
may be reasonably necessary in order to consummate or implement expeditiously
the transactions contemplated by this Agreement.

Section 5.8      Further Assurances.  After the Closing, the Seller and the
Buyer agree to execute and deliver such other documents, certificates,
agreements and other writings and to take such other actions as may be
reasonably necessary in order to give effect to the transactions contemplated by
this Agreement.





16

--------------------------------------------------------------------------------

 

Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

Section 5.9      In-Licenses.

 

(a)        The Seller shall comply in all material respects with its obligations
under any In-Licenses and shall not take any action or forego any action that
would reasonably be expected to result in a material breach thereof.  Promptly,
and in any event within five (5) Business Days, after receipt of any (written or
oral) notice from a counterparty to any In-License or its Affiliates of an
alleged material breach under any In-License, the Seller shall provide the Buyer
a copy thereof.  The Seller shall use its commercially reasonable efforts to
cure any material breaches by it under any In-License and shall give written
notice to the Buyer upon curing any such breach.  The Seller shall provide the
Buyer with written notice following becoming aware of a counterparty’s material
breach of its obligations under any In-License.  The Seller shall not terminate
any In-License without providing the Buyer prior written notice.  Promptly, and
in any event within five (5) Business Days following the Seller’s notice to a
counterparty to any In-License of an alleged breach by such counterparty under
any such In-License, the Seller shall provide the Buyer a copy thereof.

(b)        The Seller shall promptly (and in any event within five Business
Days) provide the Buyer with (i) executed copies of any In-License entered into
by the Seller or its Affiliates, (ii) executed copies of each amendment,
supplement, modification or written waiver of any provision of any In-License,
and (iii) copies of all material reports provided by the Seller to the
counterparty to any In-License or provided in writing by the counterparty to any
In-License to the Seller.

Section 5.10    Out-Licenses.

 

(a)        Subject to compliance with this Section 5.11, the Seller may enter
into an Out-License (but not assign or otherwise convey title to) with a Third
Party or enter into an agreement to research, develop or manufacture (each, a
“Permitted Licensee”) with respect to all or a portion of the Intellectual
Property Rights to develop, manufacture, promote, market, use, sell, offer for
sale or import the Product in all or any portion of the world without the
Buyer’s prior written consent (any such license, a “Permitted License”).

(b)        The Seller shall promptly (and in any event within five (5) Business
Days) provide the Buyer with (i) executed copies of each executed Out-License,
(ii) executed copies of each amendment, supplement, modification or written
waiver of any provision of an Out-License and (iii) copies of all material
reports provided by the Seller to the counterparty to each Out-License provided
or provided in writing by the counterparty to any Out-License to the Seller.

(c)        All Out-Licenses shall contain provisions permitting the Seller to
audit such counterparty on terms and conditions consistent in all material
respects with the Buyer’s rights to audit the Seller set forth in Section 5.4.

(d)        The Seller shall provide the Buyer prompt written notice of a
counterparty’s material breach of its obligations under any Out-License of which
the a member of the Seller’s executive team or senior legal counsel becomes
aware.





17

--------------------------------------------------------------------------------

 

Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

(e)        The Seller shall provide the Buyer with written notice following the
termination of any Out-License.

Section 5.11    Negative Pledge; Preservation of Assets.  The Seller shall not,
and shall not permit any of its Subsidiaries to, create, incur, assume or suffer
to exist any Lien on any of its assets or property now owned (or purported to be
owned) or hereafter acquired or, except for (i) Permitted Licenses to Permitted
Licensees or (ii) Permitted Liens.

Section 5.12    Public Company Reporting Obligations.  From and after the date
hereof through the end of the next calendar quarter following the end of the
Term, the Seller SEC Documents (i) will be filed or furnished on a timely basis,
(ii) at the time filed or furnished, will be prepared in compliance as to form
in all material respects with the applicable requirements of the Securities Act
of 1933, as amended, and the Securities Exchange Act of 1934, as amended, as the
case may be, and the rules and regulations of the SEC thereunder applicable to
such Seller SEC Documents, and (iii) will not at the time they are filed or
furnished contain any untrue statement of a material fact or omit to state a
material fact required to be stated in such Seller SEC Documents or necessary in
order to make the statements in such Seller SEC Documents, in the light of the
circumstances under which they were made, not misleading.  From and after the
date hereof through the end of the next calendar quarter following the end of
the Term, the Seller’s financial statements included within the Seller SEC
Documents will be prepared in accordance with accounting principles generally
accepted in the United States and such financial statements will not contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading.

Section 5.13    Linker In-License.  Seller shall use best efforts to enter into
the Linker In-License Agreement within ninety (90) days from the date hereof.

ARTICLE 6

INDEMNIFICATION

Section 6.1      General Indemnity.  From and after the Closing:

(a)        the Seller hereby agrees to indemnify, defend and hold harmless the
Buyer and its Affiliates and its and their directors, managers, trustees,
officers, agents and employees (the “Buyer Indemnified Parties”) from, against
and in respect of all Losses suffered or incurred by the Buyer Indemnified
Parties to the extent arising out of or resulting from (i) any breach of any of
the representations or warranties (in each case, when made) of the Seller in
this Agreement and (ii) any breach of any of the covenants or agreements of the
Seller in this Agreement; and

(b)        the Buyer hereby agrees to indemnify, defend and hold harmless the
Seller and its Affiliates and its and their directors, officers, agents and
employees (the “Seller Indemnified Parties”) from, against and in respect of all
Losses suffered or incurred by the Seller





18

--------------------------------------------------------------------------------

 

Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

Indemnified Parties to the extent arising out of or resulting from (i) any
breach of any of the representations or warranties (in each case, when made) of
the Buyer in this Agreement or (ii) any breach of any of the covenants or
agreements of the Buyer in this Agreement.

Section 6.2      Notice of Claims. If either a Buyer Indemnified Party, on the
one hand, or a Seller Indemnified Party, on the other hand (such Buyer
Indemnified Party on the one hand and such Seller Indemnified Party on the other
hand being hereinafter referred to as an “Indemnified Party”), has suffered or
incurred any Losses for which indemnification may be sought under this Article
6, the Indemnified Party shall so notify the other party from whom
indemnification is sought under this Article 6 (the “Indemnifying Party”)
promptly in writing describing such Loss, the amount or estimated amount
thereof, if known or reasonably capable of estimation, and the method of
computation of such Loss, all with reasonable particularity and containing a
reference to the provisions of this Agreement in respect of which such Loss
shall have occurred. If any claim, action, suit or proceeding is asserted or
instituted by or against a Third Party with respect to which an Indemnified
Party intends to claim any Loss under this Article 6, such Indemnified Party
shall promptly notify the Indemnifying Party of such claim, action, suit or
proceeding and tender to the Indemnifying Party the defense of such claim,
action, suit or proceeding. A failure by an Indemnified Party to give notice and
to tender the defense of such claim, action, suit or proceeding in a timely
manner pursuant to this Section 6.2 shall not limit the obligation of the
Indemnifying Party under this Article 6, except to the extent such Indemnifying
Party is actually prejudiced thereby.

Section 6.3      Limitations on Liability.  Except for claims arising from a
breach of confidentiality obligations under Article 7, no party hereto shall be
liable for any consequential, punitive, special or incidental damages under this
ARTICLE 6 (and no claim for indemnification hereunder shall be asserted) as a
result of any breach or violation of any covenant or agreement of such party
(including under this ARTICLE 6) in or pursuant to this Agreement.

Section 6.4      Exclusive Remedy. Except as set forth in Section 9.13, from and
after Closing, the rights of the parties hereto pursuant to (and subject to the
conditions of) this Article 6 shall be the sole and exclusive remedy of the
parties hereto and their respective Affiliates with respect to any Losses
(whether based in contract, tort or otherwise) resulting from or relating to any
breach of the representations, warranties covenants and agreements made under
this Agreement or any certificate, document or instrument delivered hereunder,
and each party hereto hereby waives, to the fullest extent permitted under
applicable law, and agrees not to assert after Closing, any other claim or
action in respect of any such breach. Notwithstanding the foregoing, claims for
common law fraud shall not be waived or limited in any way by this Article 6.





19

--------------------------------------------------------------------------------

 

Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

ARTICLE 7

CONFIDENTIALITY

Section 7.1      Confidentiality.  Except as provided in this ARTICLE 7, Section
9.6 or otherwise agreed in writing by the parties, the parties hereto agree
that, during the term of this Agreement and for five (5) years thereafter, each
party (the “Receiving Party”) shall keep confidential and shall not publish or
otherwise disclose and shall not use for any purpose other than as provided for
in this Agreement (which includes the exercise of any rights or the performance
of any obligations hereunder) any information furnished to it by or on behalf of
the other party (the “Disclosing Party”) pursuant to this Agreement (such
information, “Confidential Information” of the Disclosing Party), except for
that portion of such information that:

(a)        was already known to the Receiving Party, other than under an
obligation of confidentiality, at the time of disclosure by the Disclosing
Party;

(b)        was generally available to the public or otherwise part of the public
domain at the time of its disclosure to the Receiving Party;

(c)        became generally available to the public or otherwise part of the
public domain after its disclosure and other than through any act or omission of
the Receiving Party in breach of this Agreement;

(d)        is independently developed by the Receiving Party or any of its
Affiliates, as evidenced by written records, without the use of or reference of
the Confidential Information; or

(e)        is subsequently disclosed to the Receiving Party on a
non-confidential basis by a Third Party without obligations of confidentiality
with respect thereto.

Section 7.2      Authorized Disclosure.

(a)           Either party may disclose Confidential Information to the extent
such disclosure is reasonably necessary in the following situations:

(i)         prosecuting or defending litigation;

(ii)       complying with applicable laws and regulations, including regulations
promulgated by securities exchanges;

(iii)      complying with a valid order of a court of competent jurisdiction or
other Governmental Entity;

(iv)       for regulatory, Tax or customs purposes;

(v)        for audit purposes, provided that each recipient of Confidential
Information must be bound by customary obligations of confidentiality and
non-use prior to any such disclosure;

(vi)       disclosure to its Affiliates and Representatives on a need-to-know
basis, provided that each recipient of Confidential Information must be bound by





20

--------------------------------------------------------------------------------

 

Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

customary obligations of confidentiality and non-use prior to any such
disclosure;

(vii)     upon the prior written consent of the Non-disclosing Party;

(viii)    disclosure to its potential investors, and other sources of funding,
including debt financing, or potential partners, collaborators or acquirers, and
their respective accountants, financial advisors and other professional
representatives, provided, that such disclosure shall be made only to the extent
customarily required to consummate such investment, financing transaction
partnership, collaboration or acquisition and that each recipient of
Confidential Information must be bound by customary obligations of
confidentiality and non-use prior to any such disclosure; or

(ix)       as contemplated by Section 9.6.

(b)           Notwithstanding the foregoing, in the event the Disclosing Party
is required to make a disclosure of the Non-disclosing Party’s Confidential
Information pursuant to Sections 7.2(a)(i), (ii), (iii) or (iv), it will, except
where impracticable, give reasonable advance notice to the Non-disclosing Party
of such disclosure and use reasonable efforts to secure confidential treatment
of such information.  In any event, the Buyer shall not file any patent
application based upon or using the Confidential Information of Seller provided
hereunder.

(c)           Notwithstanding anything set forth in this Agreement, including
Section 7.2, material and documentation relating to the Seller’s Intellectual
Property Rights may be only disclosed to or accessed by Buyer and its attorneys,
without further disclosure to any other Representative of Buyer.

ARTICLE 8

TERMINATION

Section 8.1      Mutual Termination.  This Agreement may be terminated by mutual
written agreement of the Buyer and the Seller.

Section 8.2      Automatic Termination.  Unless earlier terminated as provided
in Section 8.1, this Agreement shall continue in full force and effect until
sixty (60) days after such time as the Seller is no longer obligated to make any
Participation Payments under this Agreement, at which point this Agreement shall
automatically terminate, except with respect to any rights that shall have
accrued prior to such termination.

Section 8.3      Termination by Buyer.  In the event that the NIH issues a
formal written request to Seller to convey title to the NIH under 37 C.F.R.
Section 401.14(d)(1) to any Patent Right listed on Schedule 3.1(k)(i), Seller
shall promptly (and in any event within five (5) Business Days) notify the Buyer
thereof following which the Buyer shall have the right for sixty (60) calendar
days to terminate this Agreement and, if the Buyer exercises such right to
terminate





21

--------------------------------------------------------------------------------

 

Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

this Agreement, the Seller shall within thirty (30) calendar days of such
exercise by the Buyer refund the Purchase Price to the Buyer by wire transfer of
immediately available funds.  If NIH has not issued a formal written request to
Seller to convey title to the NIH under 37 C.F.R. Section 401.14(d)(1) to any
Patent Right listed on Schedule 3.1(k)(i) prior to May 7, 2018, the Seller shall
have the right to send written notice to the Buyer demanding that the Buyer,
within ten (10) Business Days of the Buyer’s receipt of such notice, irrevocably
(i) waive the Buyer’s right to terminate this Agreement under this Section 8.3
or (ii) terminate this Agreement and, if the Buyer exercises such right to
terminate this Agreement, the Seller shall within thirty (30) calendar days of
such exercise by the Buyer refund the Purchase Price to the Buyer by wire
transfer of immediately available funds.

Section 8.4      Survival.  Notwithstanding anything to the contrary in this
ARTICLE 8, the following provisions shall survive termination of this Agreement:
Section 5.3 (Disclosures), ARTICLE 6 (Indemnification), ARTICLE 7
(Confidentiality), Section 8.4 (Survival) and ARTICLE 9
(Miscellaneous).  Termination of the Agreement shall not relieve any party of
liability in respect of breaches under this Agreement by any party on or prior
to termination.

ARTICLE 9

MISCELLANEOUS

Section 9.1      Definitions.  The following terms, as used herein, shall have
the following meanings:

“Additional Indications” means an Indication other than the First Indication.

“Affiliate” means, with respect to any particular Person, any other Person
directly or indirectly controlling, controlled by or under common control with
such particular Person.

“Agreement” is defined in the preamble.

“ASCENT Trial” means the phase 3 Clinical Trial of the Product in
Refractory/Relapsed Triple-Negative Breast Cancer.

“Bankruptcy Laws” means, collectively, bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance, fraudulent transfer or other similar laws
affecting the enforcement of creditors’ rights generally.

“Biosimilar Product” means, with respect to the Product and on a
country-by-country basis, a product that (a) is available in a country by a
Third Party (not licensed, supplied or otherwise permitted by Seller or its
Affiliates or licensees or sublicensees); (b) contains the corresponding Product
or substantial equivalent in such country; and (c) such product, as and to the
extent required, is approved as a “Biosimilar Biologic Product”, in the United
States, under Title VII, Subtitle A Biologics Price Competition and Innovation
Act of 2009, Section 42 U.S.C. 262, Section 351(k) of the PHSA, or, in the EU,
in accordance with European Directive 2001/83/EC on the Community Code for
medicinal products (Article 10(4) and Section 4, Part II





22

--------------------------------------------------------------------------------

 

Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

of Annex I) and European Regulation EEC/2309/93 establishing the Community
procedures for the authorization and evaluation of medicinal products, each as
amended, restated or superseded, and together with all associated guidance, or,
in any country outside of the United States and the EU, in accordance with the
counterparts or equivalent process in such country to the foregoing.

“BLA” means a Biologics License Application, as defined in the FFDCA and
applicable regulations promulgated thereunder by the FDA.

“Business Day” means any day other than (a) a Saturday or Sunday or (b) a day on
which banking institutions located in New York are permitted or required by
applicable law or regulation to remain closed.

“Buyer” is defined in the preamble.

“Buyer Indemnified Parties” is defined in Section 6.1(a).

“Buyer Proposed Price” is defined in Section 1.5.

 

“Call Option” is defined in Section 1.5.

 

“Call Option Exercise Notice” has the meaning specified in Section 1.5

 

“Call Option Price” means the fair market value on a net present value basis,
assuming a five percent (5%) discount rate, of the unreceived Participation
Payments determined in good faith based upon projected sales of the Products.

 

“Call Option Exercise Period” means the (a) thirty (30) day period commencing on
the seventh anniversary of the First Commercial Sale of the Product in the
United States if a Change of Control occurs prior to such seven year anniversary
or (b) thirty (30) day period commencing upon a Change of Control occurring any
time after the seventh anniversary of the First Commercial Sale of the Product
in the United States.

 

“Change of Control” means, with respect to the Seller: (a) a transaction or
series of related transactions that results in the sale or other disposition of
all or substantially all of such Seller’s assets; or (b) a merger or
consolidation in which the Seller is not the surviving corporation or in which,
if Seller is the surviving corporation, the shareholders of Seller immediately
prior to the consummation of such merger or consolidation do not, immediately
after consummation of such merger or consolidation, possess, directly or
indirectly through one or more intermediaries, a majority of the voting power of
all of the surviving entity’s outstanding stock and other securities and the
power to elect a majority of the members of Seller’s board of directors; or (c)
a transaction or series of related transactions (which may include a tender
offer for Seller’s stock or the issuance, sale or exchange of stock of Seller)
if the shareholders of Seller immediately prior to the initial such transaction
do not, immediately after consummation of such transaction or any of such
related transactions, own, directly or indirectly through one or more
intermediaries, stock or other securities of the entity that possess a majority
of the voting power





23

--------------------------------------------------------------------------------

 

Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

of all of Seller’s outstanding stock and other securities and the power to elect
a majority of the members of Seller’s board of directors.

 

“Clinical Trial” means a clinical trial intended to support the Marketing
Approval or Commercialization of the Product.

“Clinical Updates” means (a) a summary of any material updates with respect to
the Clinical Trials including the number of patients currently enrolled in each
such Clinical Trial, the number of sites conducting each such Clinical Trial,
the progress of each such Clinical Trial and any material modifications to each
such Clinical Trial, (b) plans to start new Clinical Trials, and (c)
investigator brochures for the Product. Copies of internal presentations or
reports of summaries of such material information or developments, and copies of
presentations or reports received by the Seller from any Third Party, may
constitute Clinical Updates.

“Closing” means the closing of the sale, transfer, assignment and conveyance of
the Revenue Participation Right hereunder.

“Closing Date” means the date on which the Closing occurs pursuant to Section
2.1.

“Combination Product” means a product that includes the Product and at least one
additional active ingredient that is not claimed in the Patent Rights and is
either co-formulated, co-administered or sold at a single price point or
otherwise sold to be administered together,  sequentially or as part of a course
of treatment.  Drug delivery vehicles, adjuvants, solubilizers and excipients
shall not be deemed to be “active ingredients”, except in the case where such
delivery vehicle, adjuvant, solubilizers, or excipient is recognized as an
active ingredient in accordance with applicable FDA regulations.

“Commercial Updates” means a summary of material updates with respect to the
Seller’s and its Affiliates’ and any Permitted Licensee’s sales and marketing
activities and commercial manufacturing matters with respect to the Product.
Copies of internal presentations or reports of summaries of such material
information or developments, and copies of presentations or reports received by
the Seller from any Third Party, may constitute Commercial Updates.

“Commercialization” means any and all activities directed to the manufacture,
distribution, marketing, detailing, promotion, selling and securing of
reimbursement of the Product (including the making, using, importing, selling
and offering for sale of the Product), and shall include post-Marketing Approval
studies, post-launch marketing, promoting, detailing, marketing research,
distributing, customer service, selling the Product, importing, exporting or
transporting the Product for sale, and regulatory compliance with respect to the
foregoing.  When used as a verb, “Commercialize” shall mean to engage in
Commercialization.

“Confidential Information” is defined in Section 7.1.

“Contract Manufacturing Agreement” means any agreement or arrangement (including
any memorandum of understanding regarding a future agreement) between the Seller
or any of its Affiliates and any Third Party related to the production,
manufacture, process of formulating, processing, filling, finishing, packaging,
labeling, shipping, importing and storage of the Product





24

--------------------------------------------------------------------------------

 

Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

(including bulk drug product, bulk drug substance and finished product).

“Deciding Valuation Firm” is defined in Section 1.5.

“Disclosing Party” is defined in Section 7.1.

“Disclosure Schedule” means the Disclosure Schedule, dated as of the date
hereof, delivered to the Buyer by the Seller concurrently with the execution of
this Agreement.

“EMA” means the European Medicines Agency, or any successor agency thereto.

“European Union” or “EU” means the European Union, as its membership may be
constituted from time to time, and any successor thereto, and which, as of the
date of this Agreement, consists of Austria, Belgium, Bulgaria, Croatia, Cyprus,
Czech Republic, Denmark, Estonia, Finland, France, Germany, Greece, Hungary,
Ireland, Italy, Latvia, Lithuania, Luxembourg, Malta, Netherlands, Poland,
Portugal, Romania, Slovakia, Slovenia, Spain, Sweden and United Kingdom.

“Existing Contract Manufacturing Agreement” is defined in Section 3.1(i).

“Existing In‑License” is defined in Section 3.1(h)(i).

“FDA” means the U.S. Food and Drug Administration, or any successor agency
thereto.

“FFDCA” means the United States Federal Food, Drug and Cosmetic Act, as amended.

“First Commercial Sale” means, with respect to the Product, the first sale for
use or consumption by the general public of the Product in any country of the
world after Marketing Approval of the Product has been granted, or such
marketing and sale is otherwise permitted, by the Regulatory Authority of such
country.

“First Indication” means the treatment with a human therapeutic product of
metastatic triple-negative breast cancer in patients who have failed at least
two prior therapies for metastatic disease.

“Governmental Entity” means any: (a) nation, principality, republic, state,
commonwealth, province, territory, county, municipality, district or other
jurisdiction of any nature; (b) federal, state, local, municipal, foreign or
other government; (c) governmental or quasi-governmental authority of any nature
(including any governmental division, subdivision, department, agency, bureau,
branch, office, commission, council, board, instrumentality, officer, official,
representative, organization, unit, body or other entity and any court,
arbitrator or other tribunal); (d) multi-national organization or body; or
(e) individual, body or other entity exercising, or entitled to exercise, any
executive, legislative, judicial, administrative, regulatory, police, military
or taxing authority or power of any nature.





25

--------------------------------------------------------------------------------

 

Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

“Improvements” means any improvement, invention or discovery relating to the
Product, including the composition of matter or formulation, or the method of
manufacture of the Product and any and all derivatives thereof.

“Indebtedness” of any Person means any indebtedness for borrowed money,
obligation evidenced by a note, bond, debenture or similar instrument, or
guarantee of any of the foregoing.

“Indication” means the treatment with a human therapeutic product of a human
disease or condition.

“In-License” means any license, settlement agreement or other agreement between
the Seller or any of its Affiliates and any Third Party pursuant to which the
Seller or any of its Affiliates obtains a license or a covenant not to sue to
any Patents or other intellectual property rights of such Third Party that is or
was necessary or useful for the research, development, manufacture, use or
Commercialization of the Product.

“Intellectual Property Rights” means any and all of the following as they exist
throughout the world at any time: (a) the Patent Rights; (b) rights in
registered and unregistered trademarks, service marks, trade names, trade dress,
logos, packaging design, slogans and Internet domain names, and registrations
and applications for registration of any of the foregoing, in each case, as
related to the Product; (c) copyrights in both published and unpublished works,
including all compilations, databases and computer programs, manuals and other
documentation and all copyright registrations and applications, and all
derivatives, translations, adaptations and combinations of the above, in each
case, as related to the Product; (d) rights in research in progress, algorithms,
data, databases, data collections, chemical and biological materials (including
any compounds, DNA, RNA, clones, vectors, cells and any expression product,
progeny, derivatives or improvements thereto), and the results of
experimentation and testing, including samples, in each case, as specifically
related to the Product; (e) rights in all Know-How related to the Product or
reasonably necessary or useful for the development, manufacture or
Commercialization of the Product; (f) any and all other intellectual property
rights and/or proprietary rights, whether or not patentable, specifically
relating to any of the foregoing, as related to the Product; (g) claims of
infringement and misappropriation against Third Parties relating to any of the
foregoing; and (h) regulatory filings, submissions, applications, registrations
and approvals related to the Product.

“Intellectual Property Updates” means any new Patents issued or filed, amended
or supplemented, relating to the Product in any country, or any abandonments or
other termination of prosecution with respect to any of the Patent Rights, and
any other material information or developments with respect to the Intellectual
Property Rights.

“Judgment” means any judgment, order, writ, injunction, citation, award or
decree of any nature.

“Know-How” means any and all proprietary or confidential information, know-how
and trade secrets, including processes, formulae, models and techniques (but
excluding rights in research in progress, algorithms, data, databases, data
collections, chemical and biological





26

--------------------------------------------------------------------------------

 

Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

materials and the results of experimentation and testing).

“Knowledge of the Seller” means the actual knowledge of Michael Pehl, President
and Chief Executive Officer of the Seller, Usama Malik, Chief Business Officer
of the Seller, Michael R. Garone, Chief Financial Officer of the Seller or
Richard A. Nakashima, VP Intellectual Property of the Seller, after reasonable
due inquiry.

“Lien” means any mortgage, lien, pledge, participation interest, charge, adverse
claim, security interest, encumbrance or restriction of any kind, including any
restriction on use, transfer or exercise of any other attribute of ownership of
any kind.

“Linker In-License Agreement” means a license agreement between Seller and The
Scripps Research Institute granting Seller a license to those certain Patents
listed on Schedule 3.1(k)(vi) relating to the Product.

“Loss” means any and all Judgments, damages, losses, claims, costs, liabilities
and expenses, including reasonable fees and out-of-pocket expenses of counsel;
provided, however, that “Loss” shall not include any consequential, punitive,
special or incidental damages.

“Loss of Market Exclusivity” shall occur with respect to the Product in any
country when: (a) one or more Biosimilar Products are being marketed or
available in such country; and (b) the number of units sold of such Biosimilar
Product(s) in such country during any calendar quarter account for at least
[***] percent ([***]%) of the total of the number of units of the Product and
all Biosimilar Product(s) sold in such country during such calendar quarter.

“Major Market” means any of the United States, Japan and the European Union and,
following its separation from the European Union, the United Kingdom.

“Marketing Approval” means, a BLA approved by the FDA, and any corresponding
non-U.S. application, registration or certification in a Major Market, necessary
or reasonably useful to market the Product, approved by the corresponding
non-U.S. Regulatory Authority, including pricing and reimbursement approvals.

“Material Adverse Effect” means (a) an adverse effect in any material respect on
the timing or amount of the Participation Payments or (b) a material adverse
effect on (i) the Product, (ii) any of the Intellectual Property Rights,
including the Seller’s rights in or to any Intellectual Property Rights, (iii)
the timing of any Marketing Approval of the Product, (iv) the legality, validity
or enforceability of any provision of this Agreement, (v) the ability of the
Seller to perform any of its obligations under this Agreement, (vi) the rights
or remedies of the Buyer under this Agreement, or (vii) the business of the
Seller and its Affiliates (taken as a whole).

“MAA” means a Marketing Authorization Application filed with the EMA under the
centralized European procedure.

“NIH” means National Institutes of Health, or any successor agency thereto.

“Net Sales” means the gross amount invoiced for sales of the Product anywhere in
the world by the Seller or its Affiliates or any licensee or sublicensee of the
Seller or the Seller’s Affiliates to a Third Party in an arms-length transaction
(excluding any sales among the Seller,





27

--------------------------------------------------------------------------------

 

Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

its Affiliates and any licensee of the Seller or the Seller’s Affiliates but
including any downstream sales by any of them to a distributor or end-user
customer) less the following amounts, to the extent actually incurred or accrued
in accordance with generally accepted accounting principles consistently
applied, and not reimbursed by such Third Party, provided that any given amount
may be taken as a permitted deduction only once:

(a)        reasonable and customary rebates, chargebacks, quantity, trade and
similar discounts, credits and allowances and other price reductions reasonably
granted, allowed, incurred or paid in so far as they are applied to sales of the
Product;

(b)        discounts (including cash discounts and quantity discounts), coupons,
retroactive price reductions, charge back payments and rebates granted to
managed care organizations or to federal, state and local governments, or to
their agencies (including, but not limited to, payments made under the new
“Medicare Part D Coverage Gap Discount Program” and the “Annual Fee for Branded
Pharmaceutical Manufacturers” specific to the Product), in each case, as applied
to sales of the Product and actually given to customers;

(c)        reasonable and customary credits and allowances taken upon rejection,
return or recall of the Product;

(d)        reasonable and customary freight and insurance costs incurred with
respect to the shipment of the Product to customers, in each case if charged
separately and invoiced to the customer;

(e)        customs duties, surcharges and other similar governmental charges
incurred in connection with the exportation or importation of the Product to the
extent included in the gross amount invoiced;

(f)        sales, use, value-added, excise and other similar Taxes (excluding
income Taxes), and that portion of annual fees due under Section 9008 of the
United States Patient Protection and Affordable Care Act of 2010 (Pub. L. No.
111-48) and any other fee imposed by any equivalent applicable law, in each of
the foregoing cases, that Seller allocates to sales of the Product in accordance
with Seller’s standard policies and procedures consistently applied across its
products, as adjusted for rebates and refunds, imposed in connection with the
sales of the Product to any Third Party, to the extent such Taxes are not paid
by the Third Party; and

(g)        actual uncollectible debt amounts with respect to sales of the
Product, provided that if the debt is thereafter paid, the corresponding amount
shall be added to the Net Sales of the period during which it is paid.

With respect to sales of the Product invoiced in U.S. dollars, Net Sales shall
be determined in U.S. dollars.  With respect to sales of the Product invoiced in
a currency other than U.S. dollars, Net Sales shall be determined by converting
the currencies at which the sales are made into U.S. dollars, at rates of
exchange determined in a manner consistent with the Seller’s or a Permitted
Licensee’s, as applicable, method for calculating rates of exchange in the





28

--------------------------------------------------------------------------------

 

Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

preparation of the Seller’s or such Permitted Licensee’s annual financial
statements in accordance with generally accepted accounting principles
consistently applied.  No amount for which deduction is permitted pursuant to
this Section shall be deducted more than once.

Product transferred to Third Parties in connection with clinical and
non-clinical research and trials (including studies reasonably necessary to
comply with applicable law, regulation or upon request by a Regulatory
Authority), Product samples, compassionate sales or use, or an indigent program
or similar bona fide arrangements for which Seller or any of its Affiliates,
licensees or sublicensees for good faith business reasons receives consideration
in respect thereof that is less than the average cost of goods for the Product
plus ten percent (10%) shall not be included in Net Sales.

Net Sales for any Combination Product shall be calculated on a
country-by-country basis by multiplying actual Net Sales of such Combination
Product by the fraction A/(A+B) where “A” is the weighted average invoice price
of the Product contained in such Combination Product when sold separately in
such country during the applicable accounting period in which the sales of the
Combination Product were made, and “B” is the combined weighted average invoice
prices of all of the active ingredients other than the Product contained in such
Combination Product sold separately in such country during such same accounting
period.  If the Product contained in such Combination Product is not sold
separately in finished form in such country, the Seller and the Buyer shall
determine Net Sales for the Product by mutual agreement based on the relative
contribution of the Product and each such other active ingredient in such
Combination Product in accordance with the above formula, and shall take into
account in good faith any applicable allocations and calculations that may have
been made for the same period in other countries.

“Out-License” means any license between the Seller or any of its Affiliates and
any Third Party pursuant to which the Seller or any of its Affiliates grants a
license or sublicense of any Intellectual Property Right to market, detail,
promote, sell or secure reimbursement of the Product; provided,  however, that
“Out-License” shall not include a research license or an agreement pursuant to
which a Third Party obtains merely the right to distribute a Product.

“Participation Payment” means for each calendar quarter during the Term, an
amount payable to the Buyer equal to the product of Net Sales of the Product
during such calendar quarter in each country prior to the expiration of the
Royalty Term in such country multiplied by the Royalty Rate.

“Patents” means any and all patents and patent applications existing as of the
date of this Agreement and all patent applications filed hereafter, including
any continuation, continuation-in-part, division, provisional or any substitute
applications, any patent issued with respect to any of the foregoing patent
applications, any certificate, reissue, reexamination, renewal or patent term
extension or adjustment (including any supplementary protection certificate) of
any such patent or other governmental actions which extend any of the subject
matter of a patent, and any substitution patent, confirmation patent or
registration patent or patent of addition based on any such patent, and all
foreign counterparts of any of the foregoing.





29

--------------------------------------------------------------------------------

 

Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

“Patent Rights” means any and all Patents owned or in-licensed by the Seller or
any of its Affiliates or under which the Seller or any of its Affiliates is or
may become empowered to grant licenses, the subject matter of which is necessary
or reasonably useful in the development, manufacture, use, marketing, promotion,
sale or distribution of the Product, as well as any existing or future Patents
covering any Improvements.

“Permitted License” is defined in Section 5.10(a).

“Permitted Licensee” is defined in Section 5.10(a).

“Permitted Liens” means (a) Liens for Taxes not yet delinquent or Liens for
Taxes being contested in good faith and by appropriate proceedings for which
adequate reserves have been established; and (b) Liens in respect of property or
assets imposed by law which were incurred in the ordinary course of business,
such as supplier’s, carriers’, warehousemen’s, distributors’, wholesaler’s,
materialmen’s and mechanic’s Liens and other similar Liens arising in the
ordinary course of business which are (i) not delinquent and remain payable
without penalty, (ii) subject to a right of set-off, or (iii) being contested in
good faith and by appropriate proceedings.

“Person” means any individual, firm, corporation, company, partnership, limited
liability company, trust, joint venture, association, estate, trust,
Governmental Entity or other entity, enterprise, association or organization.

“Prime Rate” means the prime rate published by The Wall Street Journal, from
time to time, as the prime rate.

“Product” means the antibody-drug conjugate IMMU-132 (sacituzumab govitecan), as
more fully described on Exhibit C, and any derivative thereof containing (a) the
same antibody sequence in the binding region (as such sequence is set forth and
underlined on Exhibit D), (b)substantially the same antibody sequence in all
regions other than the binding region (as such sequence is set forth on Exhibit
D), (c) the same linker and (d) the same SN-38 payload, as the foregoing (a),
(b), (c) and (d) are connected as set forth on Exhibit C and in claim [***] of
US Patent No. [***], in any strengths, forms, formulations (whether short acting
or extended-release formulations and pegylated versions), administrations or
delivery routes.

“Proposed Prices” is defined in Section 1.5.

“Purchase Price” is defined in Section 1.2.

“Quarterly Report” is defined in Section 5.1.

“Rebuttal Period” is defined in Section 1.5.

“Receiving Party” is defined in Section 7.1.

“Regulatory Authority” means any national or supranational governmental
authority, including, without limitation, the FDA or EMA or the Japanese
Ministry of Health, Labor or





30

--------------------------------------------------------------------------------

 

Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

Welfare, or any successor agency thereto, that has responsibility in granting a
Marketing Approval.

“Regulatory Updates” means a summary of any and all material information and
developments that materially impact the Product with respect to any regulatory
filings or submissions made to the FDA and EMA (or, to the extent the EMA is not
applicable, the Regulatory Authority for Germany, the United Kingdom, France,
Spain and Italy).  Serious adverse events in the Clinical Trials shall be
included in the Regulatory Update in each Quarterly Report and adverse events in
the Clinical Trials shall be included in each annual report.  Copies of internal
presentations or reports of summaries of such material information or
developments, and copies of presentations or reports received by the Seller from
any Third Party, may constitute Regulatory Updates.

“Representative” means, with respect to any Person, (a) any direct or indirect
member or partner of such Person and (b) any manager, director, trustee,
officer, employee, agent, advisor or other representative (including attorneys,
accountants, consultants, contractors, actual and potential lenders, investors,
co-investor and assignees, bankers and financial advisers) of such Person.

“Revenue Participation Report” is defined in Section 5.2(c).

“Revenue Participation Right” means the right to receive the Participation
Payments.

“Royalty Rate” means the percentage of that portion of annual worldwide Net
Sales of the Product during a calendar year set forth below:

Annual Worldwide Net Sales

Royalty Rate

Portion less than or equal to $2,000,000,000

4.15%

Portion greater than $[***] and less than or equal to $[***]

[***]%

Portion greater than $[***] and less than or equal to $[***]

[***]%

Portion greater than $6,000,000,000

1.75%

 

“Royalty Term” means on a country-by-country basis, (a) in any country in which
the Seller or any of its Affiliates is Commercializing the Product in such
country, the period of time during which the Seller or any of its Affiliates is
Commercializing (including through a distribution arrangement but not a
licensing or sublicensing agreement) the Product in such country, or (b) in any
country in which the Seller’s or any of its Affiliates’ licensee or sublicensee
(through multiple tiers) is Commercializing the Product in such country, the
period that is the longer of (i) expiration of the last to expire of the Patent
Rights claiming such Product in such country, (ii) twelve (12) years from the
First Commercial Sale of such Product in such country, (iii) the period during
which a Biosimilar Product is not available in such country, or (iv) the period
during which the Seller or any of its Affiliates receives any proceeds or value
from any sales of the Product in such country either directly or from the
Seller’s or any of its





31

--------------------------------------------------------------------------------

 

Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

Affiliates’ licensees or sublicensees (through multiple tiers).

 “SEC” means the Securities and Exchange Commission.

“Seller” is defined in the preamble.

“Seller Certificate” is defined in Section 4.1(i).

“Seller Indemnified Parties” is defined in Section 6.1(b).

“Seller SEC Documents” is defined in Section 3.1(m).

“Seller Proposed Price” is defined in Section 1.5.

“Stock Purchase Agreement” is defined in Section 1.4

“Subsidiary” means Immunomedics, B.V., Immunomedics GmbH and IBC
Pharmaceuticals, Inc. and any and all corporations, partnerships, limited
liability companies, joint ventures, associations and other entities controlled
(by contract or otherwise) by the Seller directly or indirectly through one or
more intermediaries.  For purposes hereof, the Seller shall be deemed to control
a partnership, limited liability company, association or other business entity
if the Seller, directly or indirectly through one or more intermediaries, shall
be allocated a majority of partnership, limited liability company, association
or other business entity gains or losses or shall be or control the managing
director or general partner of such partnership, limited liability company,
association or other business entity.

“Tax” or “Taxes” means any federal, state, local or foreign income, gross
receipts, license, payroll, employment, excise, severance, occupation, premium,
windfall profits, environmental, customs duties, capital stock, franchise,
profits, withholding, social security, unemployment, disability, real property,
personal property, abandoned property, value added, alternative or add-on
minimum, estimated or other tax of any kind whatsoever, including any interest,
penalty or addition thereto, whether disputed or not.

“Term” means the period beginning on the date of the First Commercial Sale of
the Product in any country and continuing until expiration of all Royalty Terms.

“Third Party” means any Person that is not the Seller or the Seller’s
Affiliates.

Section 9.2      Certain Interpretations.  Except where expressly stated
otherwise in this Agreement, the following rules of interpretation apply to this
Agreement:

(a)        “either” and “or” are not exclusive and “include,” “includes” and
“including” are not limiting and shall be deemed to be followed by the words
“without limitation”;

(b)        “extent” in the phrase “to the extent” means the degree to which a
subject or other thing extends, and such phrase does not mean simply “if”;





32

--------------------------------------------------------------------------------

 

Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

(c)        “hereof,” “hereto,” “herein” and “hereunder” and words of similar
import when used in this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement;

(d)        references to a Person are also to its permitted successors and
assigns;

(e)        definitions are applicable to the singular as well as the plural
forms of such terms;

(f)        references to an “Article”, “Section” or “Exhibit” refer to an
Article or Section of, or an Exhibit to, this Agreement, and references to a
“Schedule” refer to the corresponding part of the Disclosure Schedule;

(g)        references to “$” or otherwise to dollar amounts refer to the lawful
currency of the United States; and

(h)        references to a law include any amendment or modification to such law
and any rules and regulations issued thereunder, whether such amendment or
modification is made, or issuance of such rules and regulations occurs, before
or after the date of this Agreement.

Section 9.3      Headings.  The table of contents and the descriptive headings
of the several Articles and Sections of this Agreement and the Exhibits and
Schedules are for convenience only, do not constitute a part of this Agreement
and shall not control or affect, in any way, the meaning or interpretation of
this Agreement.

Section 9.4      Notices.  All notices and other communications under this
Agreement shall be in writing and shall be by email with PDF attachment,
facsimile, courier service or personal delivery to the following addresses, or
to such other addresses as shall be designated from time to time by a party
hereto in accordance with this Section 9.4:

If to the Seller, to it at:

Immunomedics, Inc.

300 The American Road

Morris Plains, NJ 07950

USA

Attention: Chief Executive Officer

                 Chief Financial Officer

Facsimile: 973-605-8200

E-mail:      mpehl@Immunomedics.com

                        mgarone@Immunomedics.com

 





33

--------------------------------------------------------------------------------

 

Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

with a copy to:

DLA Piper LLP (US)

 

51 John F. Kennedy Parkway, Suite 120

Short Hills, New Jersey 07078-2704

Attention: Andrew Gilbert, Esq.

Facsimile: (973) 520-2573

E-mail: andrew.gilbert@dlapiper.com

 

DLA Piper LLP (US)

1650 Market Street

Suite 4900

Philadelphia, PA 19103

Attention: Lauren Murdza, Esq.

Facsimile: (215) 606 -3341

E-mail:  lauren.murdza@dlapiper.com

 

If to the Buyer, to it at:

RPI Finance Trust

c/o Wilmington Trust Company

Rodney Square North

1100 North Market Street

Wilmington, Delaware 19890-0001

Attention:  Corporate Trust Administration

Facsimile:  [***]

 

with a copy to:

RP Management, LLC

110 E. 59th Street, Suite 3300

New York, New York 10022

Attention:  [***]

Facsimile:  [***]

E-mail:  [***]

 

with another copy to:

Goodwin Procter LLP

100 Northern Avenue

Boston, Massachusetts 02210

Attention:  Arthur R. McGivern & Karen A. Spindler

Facsimile:  (617) 523-1231

Email: amcgivern@goodwinlaw.com & kspindler@goodwinlaw.com

 

All notices and communications under this Agreement shall be deemed to have been
duly given (i) when delivered by hand, if personally delivered, (ii) when sent,
if sent by facsimile, with an acknowledgement of sending being produced by the
sending facsimile machine, (iii) when sent, if by email with PDF attachment,
with an acknowledgement of receipt being produced by the





34

--------------------------------------------------------------------------------

 

Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

recipient’s email account, or (iv) one Business Day following sending within the
United States by overnight delivery via commercial one-day overnight courier
service.

Section 9.5      Expenses.  Except as otherwise provided herein, all fees, costs
and expenses (including any legal, accounting and banking fees) incurred in
connection with the preparation, negotiation, execution and delivery of this
Agreement and to consummate the transactions contemplated hereby shall be paid
by the party hereto incurring such fees, costs and expenses.

Section 9.6      Assignment.  The Seller may not assign this Agreement, any of
its rights or obligations hereunder, or any of its rights in the Product,
including any Patent Rights or the BLA approved by the FDA, and any
corresponding non-U.S. application, registration or certification in a Major
Market, necessary or reasonable useful to market the Product, without the
Buyer’s prior written consent, except to a Third Party in connection with the
sale or transfer of all or substantially all of the Seller’s business or assets
related to the Product, whether by merger, sale of assets or otherwise provided
that upon closing any such transaction, the Seller causes such Third Party to
deliver a writing to the Buyer in which such Third Party assumes all of the
obligations of the Seller to the Buyer under this Agreement.  The Buyer may
assign this Agreement provided that any such assignee agrees in writing to be
bound by ARTICLE 7.  This Agreement shall be binding upon, inure to the benefit
of and be enforceable by, the parties hereto and their respective permitted
successors and assigns.  Any purported assignment in violation of this Section
9.6 shall be null and void.

Section 9.7      Amendment and Waiver.

(a)        This Agreement may be amended, modified or supplemented only in a
writing signed by each of the parties hereto.  Any provision of this Agreement
may be waived only in a writing signed by the party hereto granting such waiver.

(b)        No failure or delay on the part of any party hereto in exercising any
right, power or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right, power or remedy preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy.  No course of dealing between the parties hereto shall be effective to
amend, modify, supplement or waive any provision of this Agreement.

Section 9.8      Entire Agreement.  This Agreement, the Exhibits annexed hereto
and the Disclosure Schedule constitute the entire understanding between the
parties hereto with respect to the subject matter hereof and supersede all other
understandings and negotiations with respect thereto.  As of the date hereof,
the Mutual Confidentiality Agreement between RP Management, LLC and the Seller,
dated as of August 18, 2017 is hereby terminated without further force and
effect, superseded by ARTICLE 7 of this Agreement and all obligations between
the parties relating to confidentiality shall be governed by ARTICLE 7 of this
Agreement.

Section 9.9      No Third Party Beneficiaries.  This Agreement is for the sole
benefit of the Seller and the Buyer and their permitted successors and assigns
and nothing herein





35

--------------------------------------------------------------------------------

 

Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

expressed or implied shall give or be construed to give to any Person, other
than the parties hereto and such successors and assigns, any legal or equitable
rights hereunder.

Section 9.10    Governing Law.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York without giving
effect to any choice or conflict of law provision or rule that would cause the
application of the laws of any other jurisdiction.

Section 9.11    Jurisdiction; Venue.

(a)        EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS RESPECTIVE PROPERTY AND ASSETS, TO THE EXCLUSIVE
JURISDICTION OF ANY NEW YORK STATE COURT OR FEDERAL COURT OF THE UNITED STATES
OF AMERICA SITTING IN NEW YORK COUNTY, NEW YORK, AND ANY APPELLATE COURT
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF,
AND THE BUYER AND THE SELLER HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREE THAT
ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  THE BUYER AND THE SELLER HEREBY AGREE
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY APPLICABLE LAW.  EACH OF THE BUYER AND THE SELLER HEREBY
SUBMITS TO THE EXCLUSIVE PERSONAL JURISDICTION AND VENUE OF SUCH NEW YORK STATE
AND FEDERAL COURTS.  THE BUYER AND THE SELLER AGREE, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THAT PROCESS MAY BE SERVED ON THE BUYER OR THE
SELLER IN THE SAME MANNER THAT NOTICES MAY BE GIVEN PURSUANT TO SECTION 9.4
HEREOF.

(b)        EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY NEW YORK STATE
OR FEDERAL COURT.  EACH OF THE BUYER AND THE SELLER HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

Section 9.12    Severability.  If any term or provision of this Agreement shall
for any reason be held to be invalid, illegal or unenforceable in any situation
in any jurisdiction, then, to the extent that the economic and legal substance
of the transactions contemplated hereby is not affected in a manner that is
materially adverse to either party hereto, all other terms and





36

--------------------------------------------------------------------------------

 

Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

provisions of this Agreement shall nevertheless remain in full force and effect
and the enforceability and validity of the offending term or provision shall not
be affected in any other situation or jurisdiction.

Section 9.13    Specific Performance.  Each of the parties acknowledges and
agrees that the other party would be damaged irreparably in the event any of the
provisions of this Agreement are not performed in accordance with their specific
terms or otherwise are breached or violated.  Accordingly, each of the parties
agrees that, without posting bond or other undertaking, the other party will be
entitled to seek an injunction or injunctions to prevent breaches or violations
of the provisions of this Agreement and to seek to enforce specifically this
Agreement and the terms and provisions hereof in any action, suit or other
proceeding instituted in any court of the United States or any state thereof
having jurisdiction over the parties and the matter in addition to any other
remedy to which it may be entitled, at law or in equity.

Section 9.14    Counterparts.  This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.  Copies of executed
counterparts transmitted by telecopy, facsimile or other similar means of
electronic transmission, including “PDF,” shall be considered original executed
counterparts, provided receipt of such counterparts is confirmed.

Section 9.15    Relationship of the Parties.  The relationship between the Buyer
and the Seller is solely that of purchaser and seller, and neither the Buyer nor
the Seller has any fiduciary or other special relationship with the other party
or any of its Affiliates.  This Agreement is not a partnership or similar
agreement, and nothing contained herein shall be deemed to constitute the Buyer
and the Seller as a partnership, an association, a joint venture or any other
kind of entity or legal form for any purposes, including any Tax purposes.  The
Buyer and the Seller agree that they shall not take any inconsistent position
with respect to such treatment in a filing with any Governmental Entity.

Section 9.16    Trustee Capacity of Wilmington Trust Company.  Notwithstanding
anything contained herein to the contrary, it is expressly understood and agreed
by the parties hereto that (i) this Agreement is executed and delivered by
Wilmington Trust Company, not individually or personally but solely in its
trustee capacity, in the exercise of the powers and authority conferred and
vested in it under the trust agreement of the Buyer, (ii) each of the
representations, undertakings and agreements herein made on the part of the
Buyer is made and intended not as a personal representation, undertaking and
agreement by Wilmington Trust Company but is made and intended for the purpose
of binding only the Buyer and (iii) under no circumstances shall Wilmington
Trust Company be personally liable for the payment of any indebtedness or
expenses of the Buyer or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by the Buyer under this
Agreement or any related documents.

 

[Signature Page Follows]

 

 



37

--------------------------------------------------------------------------------

 

Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their respective representatives thereunto duly authorized as
of the date first above written.

 

 

 

 

 

 

 

 

SELLER

 

 

 

IMMUNOMEDICS, INC.

 

 

 

 

 

 

 

By:

/s/ Michael Pehl

 

 

Name: Michael Pehl

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

 

 

BUYER

 

 

 

RPI FINANCE TRUST

 

 

 

 

By:

Wilmington Trust Company, not in its
individual capacity but solely in its
capacity as owner trustee

 

 

 

 

 

 

 

By:

/s/ Eric A. Kardash

 

 

Name: Eric A. Kardash

 

 

Title: Assistant Vice President

 





[Signature Page to Funding Agreement]

--------------------------------------------------------------------------------

 

Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

Exhibit A

 

Stock Purchase Agreement

 





 

--------------------------------------------------------------------------------

 

Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

Exhibit B

Revenue Participation Report

 

[***]

 





 

--------------------------------------------------------------------------------

 

Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

Exhibit C

 

Product

 

Immu-132

 

[***]

 





 

--------------------------------------------------------------------------------

 

Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

Exhibit D

 

Sequences

 

[***]

 

 

 

--------------------------------------------------------------------------------